DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Woge et al. (US 2020/0121478)
As to Claim 1, Woge et al. discloses A body-worn device operable to be worn on a body, the body- worn device comprising: 
a substrate (figs.1, 21- glove 5);
a resilient linkage extending from a first actuator disposed on the substrate and routed over a bone joint of the body to a termination location of the body-worn device (fig.1A-B, 5F, 17- tendon 20 extending from driving mechanism 30 (attached to an associated pulley and/or arm) over joint 1 to first end 201; para.0101, 0121, 0138; para.0138-tendon 20, may be resilient), the resilient linkage operable to provide an adjustable resistance to a movement of the bone joint (para. 0020, 0103-0104, 0106, 0109, 0121, 0127, 0137-0138,0140-0141; tendon 20, 21 movement may be initiated with smaller force, which movement then slows down and pulls "harder"/with larger force in the associated tendon as the actuating "lever length" changes; the different strings/tendons/pulleys/arms 20, 21, 50, 51, 60, 61 could control one finger 2 (e.g. control the different joints 1 in a finger in different ways) or other joints, but they could also push several fingers or joints in the same or different directions, for example all fingers could be contracted when just one pulley 50, 51 spins or one arm 60, 61 moves; para.0140-The resistance/biasing from the biasing member 40 could be adapted to give differently sized resistances, i.e. larger or smaller resistance depending on the features of the biasing member 40 and in dependence to needs of the user of the device 10); 
a non-resilient linkage extending from a second actuator disposed on the substrate and routed over the bone joint to the termination location (fig.1A-B, 5F, 17- tendon 21 extending from driving mechanism 30 (attached to an associated pulley and/or arm) over joint 1 to second end 211; para.0101, 0121, 0138; para.0138-tendon 21, may not be resilient), the non-resilient linkage operable to provide an adjustable limit to a range of the movement of the bone joint ( para.0103-0104- whereby no resistance or stress is incurred in the slacking tendon during pulling in the other tendon, or the slacking may be performed slower than the pulling, whereby resistance or stress incurred in the slacking tendon is controllable dynamically so that it is kept low or only marginal for keeping it tight against and along the finger 2 during pulling in the other tendon, the same goes for the other tendon when not pulled but 
the first actuator operable to adjust an amount of tension on the resilient linkage for controlling the adjustable resistance to the movement of the bone joint (fig.1,3h-k, 8B- tendon 20 may be attached to its own respective pulley or rotary arm and basing mechanism of drive mechanism 30, individually; para.0042, 0052, 0104, 0110, 0136);
the second actuator operable to adjust an amount of tension on the non-resilient linkage for controlling the adjustable limit the range of the movement of the bone joint (fig.1,3j, 3k, 8B- tendon 20 may be attached to its own respective pulley or rotary arm and basing mechanism of drive mechanism 30, individually; para.0042, 0052, 0104, 0110, 0136); and 
wherein the first actuator and the second actuator are operable to operate independently of each other and substantially at the same time (para.0042, 0052, 0104, 0110, 0124-0125, 0138- each pulley and/or arm and respective biasing mechanism, operate independently of each other and substantially at the same time by pulling first tendon and simultaneously slack second tendon 21 for generating a torque in a first direction around said joint 1, and pulling said second artificial tendon 21 and simultaneously slacking said first artificial tendon 20 for generating a torque in a second direction around said joint 1 manually; and simultaneously and dynamically reducing or increasing a bias of the body member by unloading/relaxing or loading/biasing a biasing organ 40 being arranged between said motor 32 and said driving device 30 for decreasing or increasing pulling force in at least one tendon 20, 21).

As to Claim 4, Woge et al. discloses wherein the first and second actuator, each comprises a spool that is coupled to a motor such that, as the motor turns, the spool turns and the spool takes in or 

As to Claim 5, Woge et al. discloses, wherein the substrate is formed into a glove (fig.21- glove 5; para.0141).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woge et al. (US 2020/0121478) in view of Keller et al. (US 2018/0098583).
As to Claim 6, Woge et al. discloses first and second actuators and where multiple actuators may be used (para.0104-0103). Woge et al. further discloses wherein the first and second actuators comprises first pair of actuators, one of the actuators of the first pair of actuators is interfaced to a first resilient linkage of a thumb finger of the body-worn glove (fig.1- thumb of finger 2, tendon 20 (may be resilient) attached to pulley 50) and a second actuator of the first pair of actuators is interfaced to a first non-resilient linkage of the thumb finger of the body-worn glove (fig.1-thumb of finger 2, tendon 21 (may not be resilient), pulley 51).
Woge does not expressly, but Keller et al. discloses: 
there is a second pair of actuators, one of the actuators of the second pair of actuators is interfaced to both an index finger resilient linkage and to a middle finger resilient linkage of the body- a tendon 210A-210E may be a wire, string, rod, chord, chain, wire cable, or elastic structure; para.0048-0049- In some embodiments, one or more of the finger actuators 215B-215E are omitted and one or more of the finger tendons 210B-210E are coupled to the same actuator (actuator 215B may interface with tendon 210B of index finger and with tendon 210C of middle finger, the tendon may be resilient) and 
a second actuator of the of the second pair of actuators is interfaced to a index finger non-resilient linkage and to a middle 11finger non-resilient linkage of the body-worn glove; 
there is a third pair of actuators, one of the actuators of the third pair of actuators is interfaced to both a ring finger resilient linkage and to a pinky finger resilient linkage of the body-worn glove (Keller-figs.2-3- actuators 215D, 215E; actuator 215D interfaced with tendon 210D of ring finger; actuator 215E with tendon 210E of pinky finger; para.0044- a tendon 210A-210E may be a wire, string, rod, chord, chain, wire cable, or elastic structure; para.0048-0049- In some embodiments, one or more of the finger actuators 215B-215E are omitted and one or more of the finger tendons 210B-210E are coupled to the same actuator (actuator 215D may interface with tendon 210D of ring finger and with tendon 210E of pinky finger, the tendon may be resilient)) and 
a second actuator of the of the third pair of actuators is interfaced to a ring finger non- resilient linkage and to a pinky finger non-resilient linkage of the body-worn glove; 
wherein each actuator of any of the first, second and third pairs of actuators are operable to operate independently of each other and at the same time (Woge-para.0138; Keller- 0045, 0049).
Woge et al. in view of Keller et al. do not expressly disclose a second actuator of the of the second pair of actuators is interfaced to a index finger non-resilient linkage and to a middle 11finger non-resilient linkage of the body-worn glove; a second actuator of the of the third pair of actuators is interfaced to a ring finger non- resilient linkage and to a pinky finger non-resilient linkage of the body-worn glove.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Woge et al., with the teachings of Keller et al., the motivation being to provide coupling configurations of the actuators as desired (para.0048-Keller) and also allow the controller to be able to control a set of actuators as a unit so that they may be controlled together (para.0049-Keller).

As to Claim 8, Woge et al, does not expressly disclose, but Keller et al. discloses: wherein the body-worn device further comprises at least one sensor and data from the at least one sensor is analyzed to determine a relative location and orientation of the body-worn device (Keller-para.0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Woge et al., with the teachings of Keller et al., the motivation being to provide spatial information for the interface garment.

As to Claim 9, Woge et al. discloses, resilient linkage, non-resilient linkage, and wherein the bone joint may be an elbow joint (para.0101), but does not expressly disclose the substrate is formed into a shirt sleeve. 
Keller et al. discloses where an interface garment configured to be worn on portion of a user’s body (para.0031). It would have been obvious to one of ordinary skill in the art before the effective filing . 


Claims 10, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleyard et al. (US 2018/0196515) in view of Woge et al. (US 2020/0121478) 
As to Claim 10, Appleyard et al. discloses A method of providing physical characteristics feedback to a wearer of a body-worn device worn on a body of the wearer, the method comprising: 
receiving data regarding at least one physical property of a virtual object (para.0021, 0024- the level of resistance to movement, bending, or flexion of finger joints provided by embodiments can be designed to closely replicate that which would be provided by a real object, thereby enabling simulation of the object's physical properties (such as size, shape, hardness, softness, elasticity, rigidity, stiffness, flexibility, etc.); para.0026- enabling simulation of an object's physical resistance to being moved or manipulated (e.g., compressed, squashed, pressed, squeezed, etc.) by adapting a hand-wearable device to provide different magnitudes of flexion resistance force for resisting flexion of one or more finger joints of a wearer based on a flexion resistance control signal. Further, the embodiments can enable the shape and/or structure of an object to be simulated by individually controlling the flexion resistance force provided to different fingers joints; fig.4-s402-s404—a resistance when interacting with real-world virtual object and flexion of finger joint), 
determining from the data a resistance value and a range-of movement limitation value for a bone joint of the body involved in interacting with the virtual object (para.0024, 0026-0027, 0048- a flexion resistance force is determined based real-world resistance and flexion feedback signal and applied to finger joint to limit flexion {the flexion resistance force functions as both a resistance value and a range of movement limitation value}; para.0060- an angle of flexion of the flinger may be determined to 
operating first actuator of the body-worn device to adjust a first tension applied to a resilient linkage that biases the bone joint of the body (para.0018, 0024, 0048, 0054, 0056, 0058-0060; fig.4-s412).
Appleyard et al. does not expressly disclose, but Woge et al. discloses:
operating first actuator of the body-worn device to adjust a first tension applied to a resilient linkage that biases the bone joint of the body, the resilient linkage extending from the first actuator and routed over the bone joint to a termination location on the body-worn device, the first tension being based on the resistance value (fig.1A-B, 5F, 17- tendon 20 extending from driving mechanism 30 (attached to an associated pulley and/or arm) over joint 1 to first end 201; para.0101, 0104-0105, 0121, 0127, 0137-0138, 0141, 0146; para.0138-tendon 20, may be resilient; para.0140-The resistance/biasing from the biasing member 40 could be adapted to give differently sized resistances, i.e. larger or smaller resistance depending on the features of the biasing member 40 and in dependence to needs of the user of the device 10); and 
operating a second actuator of the body worn device to adjust a second tension applied to a non-resilient linkage that limits a range of movement of the bone joint of the body, the non- resilient linkage extending from the second actuator and routed over the bone joint to the termination location, the second tension being based on the range-of movement limitation value (fig.1A-B, 5F, 17- tendon 21 extending from driving mechanism 30 (attached to an associated pulley and/or arm) over joint 1 to second end 211; para.0138-tendon 21, may not be resilient; para.0103-0104- whereby no resistance or stress is incurred in the slacking tendon during pulling in the other tendon, or the slacking may be performed slower than the pulling, whereby resistance or stress incurred in the slacking tendon is controllable dynamically so that it is kept low or only marginal for keeping it tight against and along the finger 2 during pulling in the other tendon, the same goes for the other tendon when not pulled but following the tendon wherein the first and second actuators are operated independent of each other and substantially at the same time (para.0042, 0052, 0104, 0110, 0124-0125, 0138- each pulley and/or arm and respective biasing mechanism, operate independently of each other and substantially at the same time by pulling first tendon and simultaneously slack second tendon 21 for generating a torque in a first direction around said joint 1, and pulling said second artificial tendon 21 and simultaneously slacking said first artificial tendon 20 for generating a torque in a second direction around said joint 1 manually; and simultaneously and dynamically reducing or increasing a bias of the body member by unloading/relaxing or loading/biasing a biasing organ 40 being arranged between said motor 32 and said driving device 30 for decreasing or increasing pulling force in at least one tendon 20, 21).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Appleyard et al. with the teachings of Woge et al., the motivation being to provide artificial pivoting of an arm or finger in different directions (Woge-para.0007, 0021, 0022).

As to Claim 13, Appleyard et al. in view of Woge et al. disclose wherein the body-worn device is in a form of a glove (Appleyard-para.0024, 0047; Woge—fig.21-glove 5). 
 
As to Claim 14, Appleyard et al. in view of Woge et al. disclose, wherein the body-worn device comprises sensors, the sensors detecting a location of the body-worn device and the method includes sending the location from the body-worn device to a computer system (Appleyard-fig.2- para.0052, 0054-0056).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627